THE COURT,
(MOR-SELL, Circuit Judge, ■ doubting,)
after examining the decisions of this court, and not finding any directly to the point, where the judgment was interlocutory and writ of inquiry awarded, granted the ■prayer of the defendant’s counsel upon the terms offered. This would have been the regular trial-term if the pleas had been regularly filed.
The cases examined by the court, were McCleod v. Gloyd [Case No. 8,697]; Ault v. Elliott [Id. 655]; special bail of Jloitt at April term, 1823; Ringgold v. Elliott [Id. 11,844], at April term, 1824; Williamson v. Bryan [Id. 17,751], at April term, 1823; French v. Venable rid. 5,105], at December term; Union Bank v. Crittenden [Id. 14,354], at April term, 1821; McCormick v. Magruder [Id. 8,723], at April term, 1821; Sherburne v. King [Id. 12,759], at June term, 1820; Jones v. Llewellyn [Id. 7,477], at December term, 1819. and March, 1820. See, also, 2 Har. Ent. 8S, 121; Goldsworthy v. Southcott, 1 Wils. 243 ; 2 Sauud. 7, note 3.
Trial and verdict for plaintiff, $120.